Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 1 of 14 Page ID #:2878



    1
         Brandon R. McKelvey (CA Bar No. 217002)
         Email: brandon@medinamckelvey.com
    2    Timothy B. Nelson (CA Bar No. 235279)
         Email: tim@medinamckelvey.com
    3    Kyle W. Owen (CA Bar No. 326335)
         Email: kyle@medinamckelvey.com
    4    MEDINA McKELVEY LLP
    5    925 Highland Pointe Drive, Suite 300
         Roseville, California 95678
    6    Telephone: (916) 960-2211
         Facsimile: (916) 742-5488
    7
    8
         Counsel for Defendant MIDWEST
         CONSTRUCTION SERVICES, INC. dba
    9    TRILLIUM CONSTRUCTION/DRIVERS
   10
   11                        UNITED STATES DISTRICT COURT
   12                      CENTRAL DISTRICT OF CALIFORNIA
   13                                                Case No. 2:19-cv-08580-JFW-MAA
         BRYANT PATTON, individually and
   14    on behalf of all others similarly situated,
                                                     DEFENDANT MIDWEST
   15                 Plaintiff,                     CONSTRUCTION SERVICES, INC.
   16    v.                                          DBA TRILLIUM
                                                     CONSTRUCTION/DRIVERS’
   17    MIDWEST CONSTRUCTION                        REPLY BRIEF IN SUPPORT OF
         SERVICES, INC. DBA TRILLIUM                 DEFENDANT’S MOTION FOR
   18
         CONSTRUCTION/DRIVERS, a                     PARTIAL SUMMARY JUDGMENT
   19    California corporation, and DOES 1
         through 100, inclusive,                     Hearing Date:    June 14, 2021
   20
                    Defendant.                       Time:           1:30 p.m.
   21
                                                     Courtroom:      7A
   22
                                                     Action Filed:    August 14, 2019
   23
                                                     Trial Date:      May 24, 2022
   24
   25
   26
   27
   28
                                                 1
            DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                             CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 2 of 14 Page ID #:2879



    1                                          TABLE OF CONTENTS

    2   I.    INTRODUCTION ........................................................................................... 4
    3   II. BACKGROUND ............................................................................................. 5
    4   III. ARGUMENT .................................................................................................. 6
    5
                 A.      Plaintiff Concedes That He and the Class Are Federally
    6                    Regulated Drivers Subject to the FMCSA’s Preemption
                         Determination. ................................................................................... 6
    7
                 B.      A Majority of Courts Have Rejected the Same Retroactivity
    8                    Argument Plaintiff Makes Here......................................................... 7
    9            C.      Teamsters Does Nothing to Disrupt the Court’s Lack of
   10                    Enforcement Power. .......................................................................... 9

   11            D.      The FMCSA’s Most Recent Guidance Counsels That Its
                         Determination Strips Courts of Their Ability to Enforce
   12                    California’s Meal and Rest Break Rules. ........................................ 11
   13            E.      Midwest’s Motion for Partial Summary Judgment Is Ripe for
   14                    Immediate Decision. ........................................................................ 12

   15   IV.     CONCLUSION .......................................................................................... 14

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                   2
              DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                               CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 3 of 14 Page ID #:2880



    1                                                TABLE OF AUTHORITIES
        Cases
    2   Auer v. Robbins,
    3    519 U.S. 452 (1997) .......................................................................................... 11

    4   Ayala v. U.S Xpress Enterprises, Inc.,
          No. EDCV 16-137-GW(KKX), 2019 WL 1986760, at *1
    5     (C.D. Cal. May 2, 2019) ........................................................................... 7, 8, 13
    6   Christensen v. Harris Cty.,
         529 U.S. 576, 588 (2000) ............................................................................ 11, 12
    7
        City of Columbus v. Ours Garage & Wrecker Serv., Inc.,
    8     536 U.S. 424, 441–42 (2002) .............................................................................. 9
    9   Connell v. Heartland Express, Inc.,
         No. 2:19-CV-09584-RGK-JC, 2020 WL 813022, at *3
   10    (C.D. Cal. Feb. 6, 2020) .................................................................................. 5, 9
   11   Goffney v. Becerra,
         995 F.3d 737, 744 (9th Cir. 2021) .................................................................... 11
   12
        Int’l Bhd. of Teamsters, Loc. 2785 v. Fed. Motor Carrier Safety Admin.,
   13     986 F.3d 841 (9th Cir. 2021) ..................................................................... passim
   14   Kisor v. Wilkie,
          139 S. Ct. 2400, 2415 (2019) ............................................................................ 11
   15
        Nash v. Horizon Freight Sys., Inc.,
   16    No. 19-CV-01883-VC, 2020 WL 4284820, at *2
         (N.D. Cal. July 27, 2020) .................................................................................... 8
   17
        Pavloff v. Cardinal Logistics Mgmt. Corp.,
   18    No. CV 20-00363 PA (KKx), 2020 WL 6828902, at *5
         (C.D. Cal. Oct. 2, 2020) ...................................................................................... 9
   19
        Skidmore v. Swift & Co.,
   20     323 U.S. 134, 140 (1944) .................................................................................. 12
   21   Valiente v. Swift Transportation Co. of Arizona, LLC,
          No. 2:19-CV-04217-VAP-KKx, 2021 WL 1799808,
   22
          at *2 (C.D. Cal. Apr. 5, 2021) .......................................................... 6, 10, 12, 13
   23   Statutes
        49 C.F.R. § 1.87(f) (2016) ...................................................................................... 8
   24
        49 U.S.C. § 31141, et seq. ............................................................................ 5, 7, 10
   25
        Other Authorities
   26   83 Fed. Reg. 67,470 ...................................................................................................................... 5

   27   FMCSA Legal Opinion of the Office of the Chief Counsel (March 22, 2019) .......... 5, 11, 12, 14

   28
                                                                                3
                DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                 CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 4 of 14 Page ID #:2881



    1   I.    INTRODUCTION
    2         There are four reasons why the Court should grant Midwest Construction
    3   Services, Inc.’s (“Midwest’s”) motion for partial summary judgment (Def.’s Mot.
    4   Partial Summ. J. (“MPSJ”), ECF No. 53) and dismiss Plaintiff’s individual and class
    5   meal and rest break claims (and derivative claims). First, Plaintiff’s opposition
    6   (Opp’n, ECF No. 61) concedes the factual predicate upon which Midwest’s motion
    7   stands: that he and the putative class are federally regulated drivers subject to the
    8   Federal Motor Carrier Safety Administration’s (“FMCSA’s”) preemption
    9   determination. Therefore, there are no material questions of fact that prevent the
   10   Court from entering summary judgment in Midwest’s favor on Plaintiff’s meal and
   11   rest break claims (and derivative claims).
   12         Second, Plaintiff’s opposition contains no argument, or evidence for that
   13   matter, explaining why a majority of courts (and the FMCSA itself) were wrong in
   14   determining that the FMCSA’s preemption determination bars courts from enforcing
   15   California’s meal and rest break rules. Plaintiff’s opposition instead tries to sidestep
   16   the issue by advancing a retroactivity argument that these same courts (and the
   17   FMCSA) have deemed wholly irrelevant.
   18         Third, Plaintiff’s opposition overlooks the impact that Int’l Bhd. of Teamsters,
   19   Loc. 2785 v. Fed. Motor Carrier Safety Admin. (“Teamsters”), 986 F.3d 841 (9th
   20   Cir. 2021) has on resolving the question of enforcement. The Teamsters ruling
   21   affirmed the FMCSA’s preemption determination and, in effect, did nothing to upset
   22   the reasoning of the lower courts relying on that determination. Thus, the reasoning
   23   of courts that have found they are barred from enforcing California’s meal and rest
   24   break rules, both before and after Teamsters, remains sound.
   25         Finally, the FMCSA itself has counseled that its determination strips courts of
   26   their enforcement power. This advisement is not without consequence and serves as
   27   additional support for a position that a majority of courts have held since the FMCSA
   28   first issued its determination.
                                                     4
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 5 of 14 Page ID #:2882



    1          For these reasons, the Court should grant Midwest’s motion and dismiss
    2   Plaintiff’s individual and class meal and rest break claims (and derivative claims)
    3   because they are clearly preempted under federal law.
    4   II.    BACKGROUND
    5          On December 28, 2018, the FMCSA issued an Order concluding that
    6   California’s meal and rest break rules, as applied to property carrying commercial
    7   motor vehicles and drivers, are preempted under 49 U.S.C. § 31141. 83 Fed. Reg.
    8   67,470 (Dec. 28, 2018). Since that determination, a majority of federal district courts
    9   have found that they are barred from enforcing California’s meal and rest break rules,
   10   regardless of when the underlying conduct occurred. See, e.g., Connell v. Heartland
   11   Express, Inc., No. 2:19-CV-09584-RGK-JC, 2020 WL 813022, at *3 (C.D. Cal. Feb.
   12   6, 2020) (collecting cases). The FMCSA issued an opinion letter on March 22, 2019,
   13   reaching the same conclusion. (See Pl.’s Req. for Judicial Not., Ex. B, ECF No. 62-
   14   2 (FMCSA Legal Opinion of the Office of the Chief Counsel (March 22, 2019)
   15   (“Opinion Letter”)).)
   16          On August 14, 2019, plaintiff Bryant Patton, a federally regulated commercial
   17   driver, initiated this action against Midwest on his own behalf and on behalf of a class
   18   of federally regulated commercial drivers. (See generally Compl., ECF No. 1-1; see
   19   also First Am. Compl., ECF No. 27 (adding cause of action under California’s Private
   20   Attorney’s General Act).) The complaint includes two claims for alleged violations
   21   under the California Labor Code’s meal and rest break provisions and several
   22   derivative claims.
   23          On December 16, 2019, the Court approved the parties’ stipulation to stay the
   24   case pending the Ninth Circuit’s resolution of consolidated appeals over the
   25   FMCSA’s preemption determination. (Order Granting Joint Stip., ECF No. 30.) The
   26   parties agreed that the Ninth Circuit’s decision would resolve “a critical foundational
   27   issue that could have a significant impact on the outcome of the meal and rest period
   28   claims alleged in this case.” (Joint Stip. to Stay Case, ECF No. 29.)
                                                    5
              DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                               CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 6 of 14 Page ID #:2883



    1          On January 15, 2021, the Ninth Circuit rendered its decision and affirmed the
    2   FMCSA’s determination that California’s meal and rest break claims are preempted
    3   under federal law as applied to federally regulated commercial drivers. Teamsters,
    4   986 F.3d at 846. Teamsters did nothing to disrupt the reasoning of the district courts
    5   that previously found that the FMCSA’s determination bars them from enforcing
    6   California’s meal and rest break laws, and at least one district court has reached the
    7   same conclusion after Teamsters was decided. See Valiente v. Swift Transportation
    8   Co. of Arizona, LLC, No. 2:19-CV-04217-VAP-KKx, 2021 WL 1799808, at *2 (C.D.
    9   Cal. Apr. 5, 2021).
   10          On May 12, 2021, Midwest moved for partial summary judgment of Plaintiff’s
   11   meal and rest break claims (and derivative claims) because they are preempted under
   12   federal law and unenforceable.
   13   III. ARGUMENT
   14          A.     Plaintiff Concedes That He and the Class Are Federally Regulated
                      Drivers Subject to the FMCSA’s Preemption Determination.
   15
   16          As an initial matter, Plaintiff presents no argument or evidence to rebut
   17   Midwest’s assertion that Plaintiff, and thus the class, are federally regulated drivers
   18   subject to the FMCSA’s preemption determination. In fact, Plaintiff concedes that
   19   point by arguing that the liability period extends only to the point at which the
   20   FMCSA made its determination. (Id., at 1 n.1 (“Plaintiff is not disputing the issue of
   21   preemption for the period of December 21, 2018 to the present.” (emphasis in
   22   original).)   In other words, by conceding that, at a minimum, the FMCSA’s
   23   determination applies to Plaintiff and the class (as federally regulated drivers)
   24   prospectively from the point of its determination, Plaintiff necessary concedes that
   25   he and the class were federally regulated drivers during the entire class period.
   26          Plaintiff’s concession confirms that this case now presents a purely legal
   27   question for the Court to resolve. Thus, if the Court resolves the question of
   28   enforceability in Midwest’s favor, then there are no questions of material fact to
                                                   6
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 7 of 14 Page ID #:2884



    1   prevent the Court from granting Midwest’s motion for partial summary judgment and
    2   dismissing the individual and class meal and rest break related claims.1
    3         B.     A Majority of Courts Have Rejected the Same Retroactivity
    4                Argument Plaintiff Makes Here.

    5         Rather than dispute the material facts in any meaningful way, Plaintiff spends
    6   the bulk of his opposition arguing that the FMCSA’s preemption determination is not
    7   entitled to retroactive effect. Yet, notably missing from Plaintiff’s opposition is any
    8   argument as to why the majority of courts that have considered and rejected the same
    9   retroactivity argument were wrong in doing so. Indeed, the seminal case on this
   10   issue, Ayala v. U.S Xpress Enterprises, Inc., No. EDCV 16-137-GW(KKX), 2019
   11   WL 1986760, at *1 (C.D. Cal. May 2, 2019), receives little more than a footnote
   12   reference in Plaintiff’s opposition. (See Opp’n at 9–10 n.5 (citing Ayala, 2019 WL
   13   1986760, at *3)).
   14         In Ayala, defendant moved for partial summary judgment on plaintiff’s meal
   15   and rest break claims in light of the FMCSA’s December 28, 2018, preemption
   16   determination. 2019 WL 1986760, at *1. Plaintiff argued that, among other things,
   17   the FMCSA’s determination does not apply retroactively. Id., at *2.
   18         The Ayala court explained that “[u]nder Section 31141, the Secretary of
   19   Transportation is authorized to make a determination that state laws meeting certain

   20   criteria are preempted and may not be enforced.” Id. (emphasis in original) (citing

   21   49 U.S.C. § 31141)). And authorization to make such determinations has been

   22
              1
                 The Court’s First Amended Scheduling Order advises that “[e]videntiary
   23   objections are to be addressed in a separate memorandum” and accompanied by “a
        very brief argument with citation to authority as to why the objection is well taken.”
   24   (First Am. Scheduling Order at 16, ECF No. 51.) The Court further warns that
   25   “[b]lanket or boilerplate objections to the opponent’s statement of facts . . . will be
        disregarded and overruled.” (Id.) Here, Plaintiff lodges similar boilerplate
   26   objections to only eight of Midwest’s 29 uncontroverted facts and conclusions of law.
        (See Pl.’s Evid. Obj., ECF No. 61-1.) These objections do not create questions of
   27   material fact, and they should be disregarded and overruled because they are
   28
        boilerplate and because Plaintiff fails to present substantive arguments in a separate
        memorandum as the Court requires.
                                                   7
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 8 of 14 Page ID #:2885



    1   delegated to the FMCSA Administrator. Id. (citing 49 C.F.R. § 1.87(f) (2016)).
    2   Therefore, because the FMCSA acted under its lawful authority and determined that
    3   California’s meal and rest break rules are preempted as applied to federally regulated
    4   drivers, as affirmed by Teamsters, the court found that “it is precluded from ruling
    5   on Plaintiff’s” meal and rest break claims. Id. In other words, the court had no power
    6   to grant relief because the “FMCSA [] promulgated an order [that] specifically bars
    7   enforcement of the relevant provisions of the California Labor Code as applied to
    8   property-carrying commercial vehicle drivers.” Id.
    9         In specifically addressing plaintiff’s retroactivity argument, the court
   10   explained:
   11         Plaintiff’s action is not for reconsideration of a prior determination.
              Instead, Plaintiff asks the Court to enforce California Labor Code §§
   12
              226.7 and 512. The Court currently has no authority to enforce the
   13         regulations under which Plaintiff brings his first cause of action.
              Therefore, the issue of retroactive effect is irrelevant.
   14
   15   Id., at *3 (emphasis in original) (internal citation omitted).
   16         Plaintiff here makes no argument that the Ayala court’s reasoning is unsound,
   17   or even that Teamsters somehow alters the calculus. Nor does Plaintiff dispute that
   18   he is asking the Court to enforce the Labor Code by asserting meal and rest break
   19   claims in this case. Instead, Plaintiff skips past the issue of enforcement in order to
   20   advance an argument that Ayala, and the majority of courts thereafter, have explicitly
   21   rejected.
   22         In Nash v. Horizon Freight Sys., Inc., No. 19-CV-01883-VC, 2020 WL
   23   4284820, at *2 (N.D. Cal. July 27, 2020), for example, the court rejected plaintiff’s
   24   “retroactivity” argument and underscored that the Secretary of Transportation’s
   25   power (and the FMCSA Administrator’s by delegation) to forbid enforcement of
   26   preempted state laws flows from Congress itself. For this reason, “most courts to
   27   consider the question have concluded [that] section 31141 strips states of the power
   28   to ‘enforce’ state laws that the Secretary determines are preempted, regardless of
                                                     8
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 9 of 14 Page ID #:2886



    1   when the underlying conduct occurred.” Id. This deprivation of power is entirely
    2   “consistent with the Supreme Court’s characterization of section 31141 as
    3   authorizing the Secretary to ‘void’ and ‘invalidate’ state laws ‘upon finding that their
    4   content or multiplicity threatens to clog the avenues of commerce.’” Id. (quoting
    5   City of Columbus v. Ours Garage & Wrecker Serv., Inc., 536 U.S. 424, 441–42
    6   (2002)). Retroactivity is irrelevant for this reason. Pavloff v. Cardinal Logistics
    7   Mgmt. Corp., No. CV 20-00363 PA (KKx), 2020 WL 6828902, at *5 (C.D. Cal. Oct.
    8   2, 2020); see also Connell, 2020 WL 813022, at *3 (collecting cases).
    9          Plaintiff fails to explain how a court that has been stripped of its enforcement
   10   power through Congressional delegation and a lawful exercise of administrative
   11   authority somehow retains the ability to provide relief. No such ability exists.
   12   Therefore, because the Court lacks the ability to enforce Plaintiff’s meal and rest
   13   break claims, and Plaintiff provides no credible argument to the contrary, Midwest’s
   14   motion for partial summary judgment must be granted as to both individual and class
   15   meal and rest break claims (and derivative claims).
   16          C.    Teamsters Does Nothing to Disrupt the Court’s Lack of
                     Enforcement Power.
   17
   18          Also missing from Plaintiff’s opposition is any meaningful discussion
   19   regarding the Teamsters case that prompted a 14-month stay in this case. There can
   20   be no dispute that Teamsters is vital to the resolution of Plaintiff’s meal and rest break
   21   claims. (See Joint Stip. to Stay Case (“Plaintiff [] agrees that [the FMCSA’s
   22   determination] is a critical foundational issue that could have a significant impact on
   23   the outcome of the meal and rest period claims alleged in this case.”).) Yet rather
   24   than explain how Teamsters might somehow unsettle the enforcement findings made
   25   by the majority of district courts, as discussed above, Plaintiff gives little treatment
   26   to Teamsters. If anything, Plaintiff all but concedes that Teamsters does nothing to
   27   disrupt the reasoning provided by the district courts that have found that the
   28   ///
                                                     9
              DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                               CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 10 of 14 Page ID #:2887



    1   FMCSA’s determination strips them of their ability to enforce the meal and rest break
    2   provisions of the California Labor Code.
    3         It is axiomatic that if a majority of district courts find that they are barred from
    4   enforcing California’s meal and rest break provisions based on the FMCSA’s 2018
    5   determination, and the Ninth Circuit upheld the FMCSA’s determination, then the
    6   reasoning applied by those courts remains intact. Indeed, the Teamsters court
    7   underscored that the FMCSA’s determination was one of enforcement: “[W]e hold
    8   that the agency did not act arbitrarily or capriciously in finding that enforcement of
    9   the MRB rules ‘would cause an unreasonable burden on interstate commerce.’”
   10   Teamsters, 986 F.3d at 856 (emphasis added) (quoting 49 U.S.C. § 31141(c)(4)(C)).
   11         This logic played out most recently in Valiente v. Swift Transportation Co. of
   12   Arizona, LLC, No. 2:19-CV-04217-VAP-KKx, 2021 WL 1799808, at *2 (C.D. Cal.
   13   Apr. 5, 2021), which was decided after Teamsters.2 In Valiente, the court held that,
   14   even after considering Teamsters, it “currently has no authority to enforce the
   15   regulations upon which Plaintiffs’ meal and rest break claims rest.” Id. And the
   16   court acknowledged that “the litany of cases . . . echo[] this point.” Id.
   17         The reasoning here is simple: (1) the FMCSA determined that California’s
   18   meal and rest break rules are preempted and cannot be enforced against federally
   19   regulated drivers; (2) the Ninth Circuit in Teamsters affirmed that determination; (3)
   20   the majority of district courts before and after Teamsters have found that the
   21   FMCSA’s determination bars them from enforcing meal and rest break claims as
   22   applied to federally regulated drivers; and (4) Plaintiff here provides no argument as
   23   to why or how this Court retains power to enforce his meal and rest break claims in
   24   light of these district court decisions and in light of Teamsters. This chain of logic
   25
              2
   26            Plaintiff overstates Midwest’s reliance on Valiente. (See Opp’n at 2 n.2
        (“Defendant’s motion relies heavily on the district court opinion.”).) Midwest
   27   relies on Valiente in its moving papers the same way it does here: as merely one in
   28
        a line of cases that find that courts are barred from enforcing California’s meal and
        rest break provisions, and that, consequently, the issue of retroactivity is irrelevant.
                                                    10
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 11 of 14 Page ID #:2888



    1   leads to the unmistakable conclusion that Plaintiff’s meal and rest break claims are
    2   preempted and must be dismissed because they are unenforceable. Midwest’s motion
    3   for partial summary judgment must be granted for these reasons.
    4         D.     The FMCSA’s Most Recent Guidance Counsels That Its
                     Determination Strips Courts of Their Ability to Enforce
    5                California’s Meal and Rest Break Rules.
    6         Plaintiff’s opposition correctly acknowledges that the FMCSA’s most recent
    7   opinion on the question of enforcement affirmatively states:
    8
              The FMCSA’s legal opinion is that an FMCSA preemption decision
    9         under Section 31141 precludes courts from granting relief pursuant to
              the preempted State law or regulation at any time following issuance of
   10
              the decision, regardless of whether the conduct underlying the lawsuit
   11         occurred before or after the decision was issued, and regardless of
              whether the lawsuit was filed before or after the decision was issued.
   12
   13   (Opinion Letter at 4.)
   14         Plaintiff asks the Court to disregard this advisement entirely because it is the
   15   product of “industry pressure,” contradicts a previous email from an agency attorney,
   16   and is “at a minimum, ambiguous.” (Opp’n at 5, 8.) Plaintiff fails to appreciate,
   17   however, that the agency’s Opinion Letter is entitled to, at the very least, some level
   18   of deferential treatment or respect, and should not be disregarded as Plaintiff
   19   suggests.
   20         First, Plaintiff argues that the Opinion Letter creates, “at a minimum,”
   21   ambiguity regarding the “retroactive effect” of the FMCSA’s determination. (Opp’n
   22   at 8.) If true, then the FMCSA Opinion Letter requires judicial deference because
   23   “an agency’s interpretation of its own regulation is entitled to deference . . . when the
   24   language of the regulation is ambiguous.” Christensen v. Harris Cty., 529 U.S. 576,
   25   588 (2000) (citing Auer v. Robbins, 519 U.S. 452 (1997)).3
   26
              3
                “The Supreme Court recently reaffirmed Auer deference, but in doing so, it
   27   noted some limitations on the doctrine’s scope. The most important limitation is that
   28
        the regulation must be ‘genuinely ambiguous.’” Goffney v. Becerra, 995 F.3d 737,
        744 (9th Cir. 2021) (quoting Kisor v. Wilkie, 139 S. Ct. 2400, 2415 (2019)).
                                                    11
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 12 of 14 Page ID #:2889



    1         Second, even if strict deference does not apply, the Opinion Letter is entitled
    2   to respect.   As the Supreme Court explained in Christensen, “interpretations
    3   contained in formats such as opinion letters are ‘entitled to respect,’ . . . but only to
    4   the extent that those interpretations have the ‘power to persuade.’” Id. (quoting
    5   Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)). The FMCSA Opinion Letter is
    6   persuasive and entitled to respect because it states that the January 7, 2019 email
    7   from an attorney within the agency—stating that the FMCSA’s determination does
    8   not have retroactive effect—“did not and does not represent the views of FMCSA.”
    9   (Opinion Letter at 1–2.) Instead, the “FMCSA’s view is that once the agency issues
   10   a preemption decision under Section 31141, the preempted State law or regulation
   11   may not thereafter be enforced” as to the specified activity. (Id., at 2.) This letter
   12   unequivocally states the agency’s position regarding enforcement of state law in light
   13   of its preemption determination. Midwest is unaware of, and Plaintiff has not
   14   identified, a superseding, contradictory opinion letter or position statement from the
   15   agency. And Plaintiff provides no support or evidence for his assertion that the
   16   Opinion Letter was the result of “industry pressure.” (Opp’n at 5.)
   17         The Court should, at a minimum, give due consideration and respect to the
   18   FMCSA’s March 22, 2019, Opinion Letter stating that courts are precluded from
   19   enforcing preempted state law in light of its 2018 determination.            And, after
   20   considering the Opinion Letter, the Court should find that ample support exists for
   21   dismissing Plaintiff’s meal and rest break claims (and derivative claims) because the
   22   Court lacks the power to enforce those claims.
   23         E.      Midwest’s Motion for Partial Summary Judgment Is Ripe for
                      Immediate Decision.
   24
   25         Finally, Plaintiff once again asks the Court to withhold ruling on Midwest’s
   26   motion for partial summary judgment in light of a recent notice of appeal filed in the
   27   Valiente decision. (Opp’n at 6 (citing Valiente v. Swift Transportation Co., Case No.
   28   21 55456 (9th Cir., May 5, 2021) (arguing that “it is premature to render a ruling on
                                                    12
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 13 of 14 Page ID #:2890



    1   Defendant’s motion until after the Ninth Circuit has issued its decision in Valiente.”
    2   (emphasis in original).)    Delaying a decision on Midwest’s motion for partial
    3   summary judgment, however, is improper for several reasons.
    4         First, the Court already denied Plaintiff’s ex parte application to stay this
    5   matter pending the Valiente appeal. (See Text Entry Order, ECF No. 60; Pl.’s Ex
    6   Parte Appl., ECF No. 58.) Second, after a 14-month stay while the parties awaited
    7   the Teamsters decision, Midwest would be prejudiced if this matter is delayed yet
    8   again while another case from this district is considered on appeal. Appellant’s
    9   opening brief in the Valiente appeal is not even due until August 12, 2021. (Pl.’s Ex
   10   Parte Appl. at 8.) Once all responsive briefing is submitted and the Ninth Circuit
   11   hears oral argument (which will occur in late fall at the earliest), it could be months
   12   before the court renders a decision. Further delaying this case based on an appeal of
   13   one district court decision that is truly in its infancy is unjustified. Moreover, if
   14   Plaintiff seeks a stay, he must bring a motion for a stay and Midwest should have the
   15   opportunity to fully brief and respond to that motion. Plaintiff’s repeated attempts to
   16   obtain a stay without notice and a hearing should be rejected.
   17         Finally, this exact scenario was considered and rejected in Ayala. There,
   18   plaintiff argued that defendant’s motion for partial summary judgment “should be
   19   dismissed pending judicial review of the [FMCSA’s determination] by the Ninth
   20   Circuit.” Ayala, 2019 WL 1986760, at *3. The court rejected plaintiff’s request
   21   because “[t]here [was] no indication that an opinion from the Ninth Circuit [was]
   22   imminent” and because “the Circuit [had] yet to even hear oral argument on the
   23   subject.” Id. The court noted that plaintiff was welcome to file a motion for
   24   reconsideration if the Ninth Circuit issued an opinion that ultimately invalidated the
   25   court’s order. Id., at *3 n.1. Here, the Court should reject Plaintiff’s request to delay
   26   this case further because—just like in Ayala, and to the extent the Valiente appeal
   27   may influence this case—there is no indication that a Ninth Circuit decision is
   28   imminent.
                                                    13
             DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                              CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 63 Filed 05/28/21 Page 14 of 14 Page ID #:2891



    1           For each of these reasons, the Court should find that Midwest’s motion for
    2   partial summary judgment is ripe for decision and should therefore grant the motion.
    3    IV.      CONCLUSION
    4           As discussed above, the FMCSA’s preemption determination, its Opinion
    5   Letter, the Ninth Circuit’s Teamsters decision, and the sound reasoning of a majority
    6   of district courts all leads to the inescapable conclusion that Plaintiff’s meal and rest
    7   break claims are fully preempted and unenforceable. For these reasons, the Court
    8   should grant Midwest’s motion for partial summary judgment and dismiss Plaintiff’s
    9   individual and class meal and rest break claims (and derivative claims) from this
   10   action.
   11
   12   Dated: May 28, 2021                     MEDINA MCKELVEY LLP
   13
                                                By:      /s/ Timothy B. Nelson
   14
                                                         Brandon R. McKelvey, Esq.
   15                                                    Timothy B. Nelson, Esq.
   16
                                                         Kyle W. Owen, Esq.
                                                         Attorneys for Defendant Midwest
   17                                                    Construction Services, Inc.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    14
               DEFENDANT’S REPLY BRIEF ISO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                CASE NO.: 2:19-CV-08580-JFW-MAA
